4.58



   OFFICE OF'THE ATTORNEY GENERALOFTEXAS
                     AUSllN




mnoruble C. J. Wilde
county Auditor
Iiueoo~ county
Corpw Christi, -ram
Dwr Sir:                  Oplnlon NO. o-3899
                          Ro: Ia Nueoee County legally au-
                               thorixea to pay any long dir
                               t&nod blephona oallm oontraoted
                               by the dirtriot judge through
                               fitelephone the lrv1ce r0r
                               whloh la paid by the oounty?
          Your lettar of Au&t   23, 1941, repueatlng en opln-
ion or this dqurtaent  upon the above dated ~wrtlon hae
boai reeeivea.
           '50quotr frm   your lsttrr aa tollowmr
          Ve quot. Artiole 6020, JudSoiel Diatrlot
     Rperuea I
          **AU Di8txlot Judger and amriot    at-
        ternem when engaged in the dlsoherge
        0r their 0fiiOial a8tia8 in any oounty
        in thlr State other than the oounty of
        their re8ldmnee rhall bo allOwed their
       lo tuel
             a ndnso o ua r l
                            yx p eluea
                                    u h lle
       a OtUa u0~5iigd
                y       h t& ai8OhRTge Of
        awh dutloa not to uaee4 four dollara
       par &ef for hotel blU8,   and nbt to ox-
       oeod twentyoentr l dls rhan trerrling
       by privateoo         0, in go1116tc end
       a8wrnlq from e pkoe Ihere 8uoh
        aotiw   are dlnharged   trrtoline:by the
       nearoatpnotieal MUM.  mh ofi100~
       aal auo tsoein tha a&ml urd neo-
                                                                459

sisnombte     a.   r.   Nildo, Agm 8


        Essex postege, %&ograph end telephone
        exp~~or lnourrad by them is ths tiotwl
        diSOhar6a Of their UUtiU.     SUOh OX-
        penaes shall be paid by the State upon
        the lwrn e&l 1 temis     l
                                 eU
                                  ooount of eaoh
        distriot judge or attorney entltlod
        thereto, show?ng rush lxpossos. In
        bfstrlot oonteiai mom #mn cm county,
        suoh expoas~ shsl  *51-es   in any ens
        fear QlOO.00 isr woh oounty in the
        diatrioti   ?rovltledthat no dlstriot
        judJiror attsmey shall rooeire more
        then ~$600.00in any eae par under the
        pro+l8lons of this artiale. The aooount
        'or said swviorr shall be recorded in
        the   offlcisl mlnutss ot the disttiot
        oourt OS t!m county In whioh such Judgr
        or attorney resides, raspeotlvely.~
          "IOU will r,otloein.the above artlolss tbst
     no r*fersnoo Is pads airbot to distrlot judges
     aoting in th4r ofSio1sl co city Ii?only one
     county. It does state in a9"strlot ccntalnlng
     mom then one County such expanses shnll nevmr
     *xOeeU in any one year 4100.00 for e3oh oounty
     in thr distriot.
              We wula      Lika to hav* your G&'l!Gn on
     'thesboto Artlole with mfaronoe as to whe-
     ther the County is Justiflodin paying a.sr
     long dlstanoe oalls oootmoted by the Distriot
     Judge throuP@ a talophone, the ssrvios for
     which IS paid by the Csunty.
              *YOU ~iii    noti   in   tb   mi0iO   it   a000
     state:
          l*suoh oitissr sh a ll
                               a lso mo dr ethe
        lstul and noososary pos    a, toloyph
                                %a
        end trlephone expanses in     lotrul dls-
        oharge of their duties.',
     *howaver, as I uadarstasd the artiolo, suoh
     erponsss shall be reduoed to writing and SWOW
     ata,eaent rorwardod to the Stat., whish shall
               ..

Eenombls C. J. Wilde, Rge S
                    \
     rotuudtha uouat t&the Dlstrirt Judm
     orrIs~~~yWto whoeta?nkem papent ot

          Saotion 8 of &tlole 8899).             Vun~a~s Amotatad
Ciril Statutea,provIdesa
          “Sea. 2.  Suitable offIoe8 end sk-
     tionery and bSenks neoossmy in the per-
     fornmnao of their duties say in the dis-
     emtlon of the OomIssloners Court also be
     l'uraIshsdto realdent Dlstriot Judgoa,
     ruiaent Dlstrlot ana Count horneye,
     County Suporlntondantsan& gounty 8urvay-
     ore, and may bo jmld for on ordu of tha
     Coamissionus Court out of the County
     Trea8Ury."
           The CO3ld8SiOll~rS’ COUrt i8 auth;jrizOdby the above
 uoted rovlsion of Artlole S399b to furnish to rooklent
1lstris z judges sultsbleO~SSOU snd stetlono~~~T~s~
nsoesauy In the gerfomukoe of tholr dutias.
la to bo noted      that
                     thir prorIsIonof the statute la
mndatory, but tha aatter ir left wholly within thr dlsomtlon
                                                                nit
or thr aomIsslonus* Court. If the ComaIulomrst Court
dotomisu,    within its disarstion that it dll furnish sult-
lbla oftloss sto., ts meldmat dfstrlot     judges of the oousty,
wo think thi the ComIss10asrs~Court is suthsrlsedto ln-
stall or hare lnstal.ledin rush effloobr officesa~;~pne
or telephoau aad pay the monthly rm&al thoreoa.
we do not think that this ststute is broad lnrpea to matho&
180 the ComIssfoaorst Court to py for 10~ Uistsaeetels-
;ihonaerlls rontmotod by the resident distrlot judge or
Judge over theso tsbphoaem or my other tmIephono8.
          It 411        be   noted   that   all upenses luthorised by
fitiols68SOs supa, for dimtrkt judps and dI8trIotattor-
nsye when    ged In ths dlssbr l of their otiioialduties
        $-by            the 6tstoyafhe         swrn an41td8068000uat
2?!eE       strIot judge or at ua e ylntltlodthereto. This
lta to to la no wise lathrdsu the Ctissloas?s* Wt      60 pay
say sf the sxpensesal&ssd the-la out of ths lsaatJ funacre
         we rdi   to find w   statute                        the a08-
nimaioners’ Court to pay the 1086 dlsh~e                     no alla
Honorable0. J. Wilds, Psgs 4


of a aistrlctjudge, in day avant, and in ths ebaenoo of
rush statute ws respeotfullysnswer the abwe stated   pues-
tion in the asmtiro.
             Trusting that the foregoingfully answersyour
inquiry, w     arm